DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,616,630 (“Woehr”) in view of U.S. Patent No. 6,623,458 (“Woehr 2”).
Regarding Claims 1 and 9, Woehr discloses a catheter assembly (Fig. 10A or 7A) comprising:
A catheter hub (26) comprising a wall having an interior wall surface defining an interior cavity (see Fig. 10A, 7A), a catheter tube (24) attached to and extending distally of the catheter hub (see Fig. 10A, 7A), said catheter tube comprising a distal opening (see Fig. 10A, 7A);
a needle (16), which has a lengthwise axis (i.e. the concentric longitudinal axis), a sharpened needle tip (18), and a crimp, a material build up, a bend or combinations thereof (138), passing through the catheter hub and the catheter tube with the sharpened needle tip extending distally of the distal opening of the catheter tube in a ready to use position (see Fig. 10A, 7A), the needle is attached to a needle hub (12), which has a nose section at a distal end of the needle hub (i.e. the distal section having a smaller outer diameter to thereby define a “nose”);
a tip protector assembly (120) removably held in the interior of the catheter hub (see Fig. 10A/7A and 10B/7B in sequence) and located closer to the nose section than 
a proximal wall (126/106) with a perimeter defining an opening (134/58) having the needle passing therethrough, a distal wall (130/112) distal of an end of a first arm (142/9), said distal wall having a finger (132/114) that is movable (see Fig. 10A/7A and 10B/7B in sequence) distally of the needle tip in a protective position (Fig. 10B/7B) to block the needle tip and said first arm extending distally of the proximal wall from a first end of the proximal wall (see Fig. 10A/7A, 10B/7B, and 11A/8) and extending towards the sharpened needle tip,
a second arm (the other of 142/108) having a free end (130, 132/the terminal end of 108) extending distally of the proximal wall from a second end of the proximal wall spaced from the first end towards the sharpened needle tip (see Fig. 10A/7A and 11A/8), said second arm having a length between the free end/distal end and a proximal end (see Fig. 11A/8), wherein the finger and the free end of the second arm are spaced from one another (see Fig. 10A/7A and 11A/8), the second arm having two spaced apart edges (i.e. the left and right edges – see Fig. 11A/8);
wherein the crimp, the material build up, the bend or the combinations thereof on the needle is configured to engage the perimeter defining the opening on the proximal wall of the first protector body to limit the tip protector assembly from displacing distally off of the needle in a protective position (see Fig. 10B/7E);

Woehr discloses the invention substantially as claimed except that the tip protector further comprises a “second protector body” as claimed. However, Woehr 2 discloses a related tip protector (16) which can be provided as either a first protector body alone (see Fig. 2a) or can be provided in association with a second protector body (50) wherein the first protector body is located within the second protector body (see Fig. 3a and 3b), the second protector body comprises a distal end with a distal wall (i.e. the circumferential wall, particularly at the distal face) having a first opening (i.e. the opening defined by the inner circumference of the circumferential wall) and the needle passing therethrough in the ready to use position (see Fig. 3a), a proximal end (51), and a second opening between the distal end and the proximal end of the second protector body (see Fig. 3b), wherein in the protective position (Fig. 3b) the first protector body and the second protector body block the needle tip. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention of Woehr to utilize a second  protector body to house the first protector body, as disclosed by Woehr 2, whereby Woehr 2 demonstrates the two configurations to be suitable, obvious variants of one another whereby it will be understood by the ordinary artisan that the second protector body assists in surrounding, blocking, and obscuring the distal end of the needle in a known and 
In performing such a modification to Woehr, the distal wall of the second protector body will also be located within  the interior cavity of the catheter hub in the read to use position (see Woehr, Fig. 10A/7A – note the location of the first protector body and further note where the second protector body will be provided around the first protector body in view of Woehr 2 – see Fig. 3b).
Regarding Claim 2, Woehr discloses the finger at an end of the distal wall points in a proximal direction (see Fig. 10A/7A).
Regarding Claims 3 and 10, Woehr discloses the finger is biased against the needle in the ready to use position (see Fig. 10A/7A).
Regarding Claims 4 and 12, Woehr discloses that the first arm extends further distally than the second arm (see Fig. 10B/7A, 11/9).
Regarding Claim 5, Woehr discloses the first arm crosses the lengthwise axis of the needle in the ready to use position (see Fig. 10A/7A).
Regarding Claims 6 and 11, Woehr discloses the free end of the second arm is spaced from the needle in the ready to use position and the protective position (Fig. 7A)
Regarding Claims 7 and 14, Woehr discloses the needle has the crimp or material buildup (61) and wherein the crimp or material buildup is located inside the interior of the first protector body in the protective position (see Fig. 7E) – whereby upon 
Regarding Claims 8 and 15, Woehr, as modified in view of Woehr 2, will present with the tip protector assembly completely located inside the catheter hub in the ready to use position (see Fig. 7A and 10A of Woehr – and note the intended location of the second tip protector body when modified in view of Woehr 2).
Regarding Claim 13, Woehr discloses the distal wall of the first protector body is located to a side of the needle and movable distally of the needle tip in the protective position (see Fig. 10A/7A and 10B/7B).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/16/2021